COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      William Frank Bane v. The State of Texas

Appellate case number:    01-17-00747-CR

Trial court case number: 20184

Trial court:              County Court of Lampasas County

Date motion filed:        January 25, 2019

Party filing motion:      Appellant

       It is ordered that the motion for en banc reconsideration is   DENIED   GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                       Acting Individually     Acting for the Court

En Banc Court consists of: Chief Justice Radack and Justices Keyes, Higley, Lloyd, Kelly,
Goodman, Landau, Hightower, and Countiss.


Date: April 30, 2019